       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 1 of 11

 1 Mark E. Ellis - 127159
   Lawrence K. Iglesias - 303700
 2 ELLIS LAW GROUP LLP
   1425 River Park Drive, Suite 400
 3 Sacramento, CA 95815
   Tel: (916) 283-8820
 4 Fax: (916) 283-8821
   mellis@ellislawgrp.com
 5 liglesias@ellislawgrp.com

 6 Attorneys for Defendant DIGITAL MEDIA SOLUTIONS, LLC

 7

 8
                                                                          UNITED STATES DISTRICT COURT
 9
                                                                       EASTERN DISTRICT OF CALIFORNIA
10
      BILL HANSEN, Individually and on behalf of                                                                             Case No.: 2:19-CV-00179-KJM-DMC
11    all others similarly situated,
                                                                                                                             DEFENDANT DIGITIAL MEDIA
12                Plaintiff,                                                                                                 SOLUTIONS, LLC’S ANSWER TO FIRST
                                                                                                                             AMENDED CLASS ACTION COMPLAINT;
13    v.                                                                                                                     AND DEMAND FOR JURY TRIAL

14    CPL ASSETS, LLC d/b/a CORE DIGITAL
      MEDIA; LMB MORTGAGE SERVICES, INC.,
15    d/b/a LOWERMYBILLS.COM; AND DIGITAL
      MEDIA SOLUTIONS, LLC, d/b/a DCMG;
16
                  Defendant.
17

18
               Defendant DIGITAL MEDIA SOLUTIONS, LLC, (hereinafter “Defendant”) hereby responds
19
     to Plaintiff’s Complaint as follows:
20
               1.                As to paragraph 1, Defendant is not called to respond to Plaintiff’s description of this
21
     action.
22
               2.                As to paragraph 2, Defendant admits that the Court has original jurisdiction over TCPA
23
     actions, but lacks sufficient facts or knowledge to admit or deny whether the Court has jurisdiction
24
     over this action because of the Arbitration agreement between Plaintiff and Defendant
25
     Lowermybills.com which states that “any arbitration, legal action or proceeding arising out of or
26
     related to this agreement must be commenced and take place in the County of Los Angeles, State of
27
     California.”
28
                                                                                                                     -1-
               _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



           DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                               COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 2 of 11

 1
              3.               As to paragraph 3, Defendant lacks sufficient facts or knowledge to admit or deny
 2
     whether the venue is proper because of the Arbitration agreement between Plaintiff and Defendant
 3
     Lowermybills.com which states that “any arbitration, legal action or proceeding arising out of or
 4
     related to this agreement must be commenced and take place in the County of Los Angeles, State of
 5
     California.”
 6
              4.               As to paragraph 4, Defendant admits that Plaintiff is a person, but lacks sufficient facts
 7
     or knowledge to admit or deny whether Plaintiff resides in Janesville, California.
 8
              5.               As to paragraph 5, Defendant lacks sufficient facts or knowledge to admit or deny this
 9
     allegation.
10
              6.               As to paragraph 6, Defendant lacks sufficient facts or knowledge to admit or deny this
11
     allegation.
12
              7.               As to paragraph 7, Defendant admits that it is a person as defined by 47 U.S.C. §
13
     153(39).
14
              8.               As to paragraph 8, Defendant is not called to respond to Plaintiff’s interpretation of the
15
     law.
16
              9.               As to paragraph 9, Defendant is not called to respond to Plaintiff’s interpretation of the
17
     law.
18
              10.              As to paragraph 10, Defendant is not called to respond to this paragraph.
19
              11.              As to paragraph 11, Defendant is not called to respond to this paragraph.
20
              12.              As to paragraph 12, Defendant is not called to respond to this paragraph.
21
              13.              As to paragraph 13, Defendant is not called to respond to this paragraph, but to the
22
     extent that this paragraph implies that any text message sent by Defendant to Plaintiff was unsolicited,
23
     Defendant denies this allegation.
24
              14.              As to paragraph 14, Defendant lacks sufficient facts or knowledge to admit or deny this
25
     allegation.
26
              15.              As to paragraph 15, Defendant lacks sufficient facts or knowledge to admit or deny this
27
     allegation.
28
                                                                                                                   -2-
             _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



            DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                                COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 3 of 11

 1
            16.               As to paragraph 16, Defendant denies that that the SMS message depicted in this
 2
     paragraph was sent without Plaintiff’s prior express written consent.
 3
            17.               As to paragraph 17, Defendant admits that the source of the SMS message depicted in
 4
     paragraph 16 was from the short-code telephone number 60107, but lacks sufficient facts or knowledge
 5
     to admit or deny exactly who owns the 60107 number.
 6
            18.               As to paragraph 18, Defendant lacks sufficient facts or knowledge to admit or deny this
 7
     allegation.
 8
            19.               As to paragraph 19, Defendant lacks sufficient facts or knowledge to admit or deny this
 9
     allegation.
10
            20.               As to paragraph 20, Defendant lacks sufficient facts or knowledge to admit or deny this
11
     allegation.
12
            21.               As to paragraph 21, Defendant lacks sufficient facts or knowledge to admit or deny this
13
     allegation.
14
            22.               As to paragraph 22, Defendant lacks sufficient facts or knowledge to admit or deny this
15
     allegation.
16
            23.               As to paragraph 23, Defendant denies this allegation.
17
            24.               As to paragraph 24, Defendant denies this allegation.
18
            25.               As to paragraph 25, Defendant denies this allegation.
19
            26.               As to paragraph 26, Defendant denies that the SMS message in dispute was unsolicited.
20
            27.               As to paragraph 27, Defendant denies that it used an “automatic telephone dialing
21
     system” within the meaning of the TCPA and denies that the SMS message in dispute was created and
22
     sent without human intervention.
23
            28.               As to paragraph 28, Defendant lacks sufficient facts or knowledge to admit or deny this
24
     allegation.
25
            29.               As to paragraph 29, Defendant denies this allegation.
26
            30.               As to paragraph 30, Defendant denies this allegation.
27

28
                                                                                                                  -3-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



          DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                              COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 4 of 11

 1
            31.               As to paragraph 31, Defendant denies that class action is appropriate for this litigation.
 2
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 3
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
 4
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
 5
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
 6
     Furthermore, Plaintiff’s proposed class definition is an improper fail-safe class.
 7
            32.               As to paragraph 32, Defendant denies that class action is appropriate for this litigation.
 8
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 9
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
10
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
11
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
12
            33.               As to paragraph 33, Defendant denies that class action is appropriate for this litigation.
13
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
14
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
15
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
16
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
17
            34.               As to paragraph 34, Defendant denies that class action is appropriate for this litigation.
18
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
19
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
20
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
21
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
22
            35.               As to paragraph 35, Defendant denies that class action is appropriate for this litigation.
23
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
24
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
25
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
26
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
27

28
                                                                                                                  -4-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



          DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                              COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 5 of 11

 1
            36.               As to paragraph 36, Defendant denies that class action is appropriate for this litigation.
 2
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 3
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
 4
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
 5
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
 6
            37.               As to paragraph 37, Defendant denies that class action is appropriate for this litigation.
 7
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 8
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
 9
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
10
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
11
            38.               As to paragraph 38, Defendant denies that class action is appropriate for this litigation.
12
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
13
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
14
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
15
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
16
            39.               As to paragraph 39, Defendant denies that class action is appropriate for this litigation.
17
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
18
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
19
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
20
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
21
            40.               As to paragraph 40, Defendant denies that class action is appropriate for this litigation.
22
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
23
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
24
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
25
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
26
            41.               As to paragraph 41, Defendant denies that class action is appropriate for this litigation.
27
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
28
                                                                                                                  -5-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



          DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                              COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 6 of 11

 1
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
 2
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
 3
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
 4
            42.               As to paragraph 42, Defendant denies that class action is appropriate for this litigation.
 5
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 6
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
 7
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
 8
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
 9
            43.               As to paragraph 43, Defendant denies that class action is appropriate for this litigation.
10
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
11
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
12
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
13
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
14
            44.               As to paragraph 44, Defendant denies that class action is appropriate for this litigation.
15
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
16
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
17
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
18
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
19
            45.               As to paragraph 45, Defendant denies that class action is appropriate for this litigation.
20
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
21
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
22
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
23
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
24
            46.               As to paragraph 46, Defendant is not called to respond to this paragraph.
25
            47.               As to paragraph 47, Defendant denies this allegation.
26
            48.               As to paragraph 48, Defendant denies this allegation.
27

28
                                                                                                                  -6-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



          DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                              COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 7 of 11

 1
            49.               As to paragraph 49, Defendant denies that class action is appropriate for this litigation.
 2
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 3
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
 4
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
 5
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
 6
     Defendant denies that Plaintiff or any member of the purported class is entitled to any relief.
 7
            50.               As to paragraph 50, Defendant denies that class action is appropriate for this litigation.
 8
     Further, Defendant denies that Plaintiff may bring a class action because the arbitration provision in
 9
     the Terms of Service contract between Plaintiff and Defendant Lowermybills.com states, “neither you
10
     nor LMB shall be entitled to join or consolidate claims in arbitration by or against other consumers or
11
     arbitrate any claim as a representative or member of a class or in a private attorney general capacity.”
12
     Defendant denies that Plaintiff or any member of the purported class is entitled to any relief, especially
13
     not attorneys’ fees which are not recoverable under the TCPA.
14
            Pursuant to Federal Rule of Civil Procedure 8(c), Defendant sets forth the following matters
15
     constituting an avoidance or affirmative defense:
16
                                                                         FIRST AFFIRMATIVE DEFENSE
17
            Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action as to the
18
     answering Defendant.
19
                                                                     SECOND AFFIRMATIVE DEFENSE
20
            Plaintiff’s Complaint is barred in whole or part, by the applicable statute of limitations.
21
                                                                        THIRD AFFIRMATIVE DEFENSE
22
            If Defendant placed any applicable calls or text messages, it did so with Plaintiff’s prior express
23
     written consent. See, e.g., Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1044-1045 (9th
24
     Cir. 2017).
25
                                                                     FOURTH AFFIRMATIVE DEFENSE
26
            Plaintiff is required to arbitrate his claims pursuant to the Terms of Use of Defendant
27
     Lowermybills.com’s privacy policy and user agreement, which Plaintiff voluntarily entered with
28
                                                                                                                  -7-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



          DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                              COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 8 of 11

 1
     Defendant Lowermybills.com. The applicable Terms of Use includes an arbitration provision which
 2
     states: “YOU UNDERSTAND AND AGREE THAT ALL CLAIMS, DISPUTES OR
 3
     CONTROVERSIES BETWEEN YOU AND LMB, AND ITS PARENTS, AFFILIATES,
 4
     SUBSIDIARIES, OR RELATED COMPANIES, INCLUDING BUT NOT LIMITED TO TORT AND
 5
     CONTRACT CLAIMS, CLAIMS BASED UPON ANY FEDERAL, STATE, OR LOCAL STATUTE,
 6
     LAW, ORDER, ORDINANCE OR REGULATION, AND THE ISSUE OF ARBITRABILITY,
 7
     SHALL BE RESOLVED BY FINAL AND BINDING ARBITRATION AT A LOCATION
 8
     DETERMINED BY THE ARBITRATOR. ANY CONTROVERSY CONCERNING WHETHER A
 9
     DISPUTE IS ARBITRABLE SHALL BE DETERMINED BY THE ARBITRATOR AND NOT BY
10
     THE COURT. JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE
11
     ENTERED BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF. THIS
12
     ARBITRATION CONTRACT IS MADE PURSUANT TO A TRANSACTION IN INTERSTATE
13
     COMMCERCE AND ITS INTERPRETATION, APPLICATION, ENFORCEMENT AND
14
     PROCEEDINGS HEREUNDER SHALL BE GOVERNED BY THE FEDERAL ARBITRATION
15
     ACT (“FAA”). NEITHER YOU NOR LMB SHALL BE ENTITLED TO JOIN OR CONSOLIDATE
16
     CLAIMS IN ARBITRATION BY OR AGAINST OTHER CONSUMERS OR ARBITRATE ANY
17
     CLAIM AS A REPRESENTATIVE OR MEMBER OF A CLASS OR IN A PRIVATE ATTORNEY
18
     GENERAL CAPACITY. THE PARTIES VOLUNTARILY AND KNOWINGLY WAIVE ANY
19
     RIGHT TO A JURY TRIAL. [¶] THE PARTIES AGREE THAT THIS AGREEMENT HAS BEEN
20
     ENTERED INTO AT LMB’S PLACE OF BUSINESS IN THE COUNTY OF LOS ANGELES,
21
     STATE OF CALIFORNIA, AND ANY ARBITRATION, LEGAL ACTION OR PROCEEDING
22
     ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE COMMENCED AND
23
     TAKE PLACE IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA.”
24
                                                                        FIFTH AFFIRMATIVE DEFENSE
25
            The personalized SMS messages in dispute were created and sent as a direct result of “human
26
     intervention” within the meaning of the TCPA. See, e.g., Duguid v. Facebook, Inc., 2016 WL
27
     1169365, at *5 (N.D. Cal. Mar. 24, 2016); Gragg v. Orange Cab Co., Inc., 2013 WL 195466, at *3 n.
28
                                                                                                                 -8-
           _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



         DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                             COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 9 of 11

 1
     3 (W.D. Wa. Jan. 17, 2013); Luna v. Shac, LLC, 122 F.Supp.3d 936, 940 (N.D. Cal. 2015); Herrick v.
 2
     GoDaddy.com LLC, 312 F.Supp.3d 792, 801 (D. Ariz. 2018) (quoting ACA v. FCC, 885 F.3d 687, 703
 3
     (D.C. Cir. 2018)).
 4
                                                                         SIXTH AFFIRMATIVE DEFENSE
 5
            Any purported violation of the TCPA was not made “knowingly or willfully” within the
 6
     meaning of the TCPA. 47 U.S.C. § 227(b)(3).
 7
                                                                    SEVENTH AFFIRMATIVE DEFENSE
 8
            Plaintiff’s Complaint is barred because Plaintiff lacks prudential standing, and/or Article III
 9
     standing.
10
                                                                      EIGHTH AFFIRMATIVE DEFENSE
11
            Defendant presently has insufficient knowledge of information on which to form a belief as to
12
     whether Defendant may have additional, as yet unstated, defenses available. Defendant reserves herein
13
     the right to assert additional defenses in the event discovery indicates that they would be appropriate.
14

15                            WHEREFORE, Defendant prays for:

16          1.                That Plaintiffs take nothing from this answering Defendant by this Complaint;

17          2.                That Defendant be awarded judgment in this action;

18          3.                For costs of suit incurred herein; and

19          4.                For such other and further relief as the Court deems proper.

20

21 Dated: March 22, 2019
                                                                                                       ELLIS LAW GROUP LLP
22

23                                                                                                     By /s/ Mark E. Ellis
                                                                                                         Mark E. Ellis
24                                                                                                       Attorney for Defendant DIGITAL MEDIA
                                                                                                         SOLUTIONS, LLC
25

26

27

28
                                                                                                                  -9-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



          DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                              COMPLAINT; AND DEMAND FOR JURY TRIAL
      Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 10 of 11

 1                                                                            DEMAND FOR JURY TRIAL
 2         Defendant Digitial Media Solutions, LLC hereby demands a jury trial in this matter.

 3
     Dated: March 22, 2019
 4                                                                                                    ELLIS LAW GROUP LLP
 5
                                                                                                      By /s/ Mark E. Ellis
 6                                                                                                      Mark E. Ellis
                                                                                                        Attorney for Defendant DIGITAL MEDIA
 7                                                                                                      SOLUTIONS, LLC
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                               - 10 -
           _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



         DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                             COMPLAINT; AND DEMAND FOR JURY TRIAL
       Case 2:19-cv-00179-KJM-DMC Document 18 Filed 03/22/19 Page 11 of 11

 1                                                                              CERTIFICATE OF SERVICE

 2           I, Crystal Strong, declare:

 3
             I am a citizen of the United States, am over the age of eighteen years, and am not a party to or
 4
     interested in this case, entitled HANSEN v. CPL ASSETS, LLC dba CORE DIGITAL MEDIA. My
 5
     business address is 1425 River Park Drive, Suite 400, Sacramento, CA 95815.
 6
             On March 22, 2019, I served the following document(s) on the parties in the within action:
 7
       DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED
 8            CLASS ACTION COMPLAINT; AND DEMAND FOR JURY TRIAL

 9
                       VIA ECF/PACER SERVICE: I hereby certify that on this date, I electronically filed the
10                     foregoing documents with the Clerk of the Court for the Court in which this matter is
                       venued by using the Court’s CM/ECF system. The above-described document(s) will be
11       X             delivered electronically through the Court’s ECF/PACER electronic filing system, to the
                       email address registered with the Court, as stipulated by all parties to constitute personal
12                     service to the following:
13
      David W. Hall                                                                                                          Attorneys for Plaintiff BILL HANSEN
14    Hedin Hall LLP
15    Four Embarcadero Center, Suite 1400
      San Francisco, CA 94104
16

17
             I declare under penalty of perjury under the laws of the United States of America that the
18
     foregoing is a true and correct statement and that this Certificate was executed on March 22, 2019.
19

20
                                                                                                        By. _________________________________________
21                                                                                                          Crystal Strong

22

23

24

25

26

27

28
                                                                                                                 - 11 -
             _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________



         DEFENDANT DIGITIAL MEDIA SOLUTIONS, LLC’S ANSWER TO FIRST AMENDED CLASS ACTION
                             COMPLAINT; AND DEMAND FOR JURY TRIAL
